DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species A in the reply filed on 2022-07-28 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN (US 2009/0237878).

Regarding claim 1 CHEN discloses:
An electronic device, comprising: 
a first body (e.g. left end of 120 FIG.2D); 
a second body (e.g. 113 FIG.2D); and 
a pivot structure (e.g. sections X1 and end of 110 attached to 150, section Y1 FIG.2A, 150 FIG.2D), disposed between the first body and the second body (e.g. shown/indicated FIG.2A), to allow the first body and the second body to rotate relatively between the first position (e.g. FIG.2B) and the second position (e.g. FIG.2D), the pivot structure comprises: 
a shaft (e.g. 140 FIG.2A) , including an axis; 
a first assembling element (e.g. Y1 and 130 FIG.2A), assembled with the shaft and connected with the first body (e.g. indicated/shown FIG.2C); and 
a second assembling element (e.g. X1, 140, 150 FIG.2A), pivotally connected to the shaft and connected with the second body (e.g. indicated/shown FIG.2C), the second assembling element includes an abutting portion (e.g. 150 FIG.2A); 
when at the first position, the abutting portion and the first assembling element are located on the same side relative to the axis (shown e.g. FIG.2B), and a bottom portion of the first body is parallel to an abutting surface (as indicated e.g. FIG.2B); 
when at the second position, the abutting portion rotates around the axis and is located on a different side relative to the axis from the first assembling element (e.g. shown FIG.2D), and the abutting portion abuts the abutting surface to generate an abutting force, which makes the first body rise and generate an angle relative to the abutting surface (e.g. indicated FIG.2D).

Regarding claim 2 CHEN discloses:
the first body includes an opening (e.g. openings in 120 for Y1 and 150 shown FIG.2A), when at the second position, the abutting portion protrudes from the first opening (shown e.g. FIG.2D).

Regarding claim 6 CHEN discloses:
the second assembling element includes a first extending segment (e.g. right/rear edge of 110 FIG.2A), a second connecting portion (e.g. dotted line section between edge of 110 and 150  FIG.2A), and a second extending segment (e.g. 151 FIG.2A) that are sequentially connected (e.g. inward from 113 to 140 FIG.2A), the first extending segment is pivotally connected with the shaft (e.g. pivoting in connection with 140 shown FIG.2B-FIG.2D), and the second extending segment includes the abutting portion (as indicated e.g. FIG.2D).

Regarding claim 7 CHEN discloses:
the abutting portion includes a first abutting end (e.g. of 150 shown above 120 FIG.2D), a second abutting end (e.g. where 151 contacts 200 FIG.2D), and a fixing point end (e.g. at 140 FIG.2D), in an extending direction perpendicular to the shaft (e.g. shown/indicated FIG.2D), the fixing point end overlaps an axis of the shaft, when at the second position, the second abutting end abuts the abutting surface (e.g. shown/indicated FIG.2D).

Regarding claim 8 CHEN discloses:
in the extension direction perpendicular to the shaft, the connecting lines of the fixing point end, the first abutting end, and the second abutting end is formed a triangle (as shown/indicated FIG.2D).

Regarding claim 9 CHEN discloses:
in the extension direction perpendicular to the shaft, the shortest connection distance between the fixing point end and the first abutting end and between the fixing point end and the second abutting end are a first length and a second length respectively, the first length is less than the second length (e.g. end of 150 above 120 is closer to pivot 140 than the section of 151 against 200, shown/indicated FIG.2D).

Regarding claim 11 CHEN discloses:
the second connecting portion extends in a direction parallel to an extending direction of the shaft (e.g. indicated FIG.2A), and the first extending segment and the second extending segment extend in a direction perpendicular to an extending direction of the second connecting portion (e.g. shown FIG.2A).

Regarding claim 12 CHEN discloses:
A pivot structure, suitable for an electronic device, the electronic device includes a first body and a second body, the first body and the second body rotate between a first position and a second position through the pivot structure, the pivot structure comprising: 
a shaft (e.g. 140 FIG.2A), including an axis; 
a first assembling element (e.g. Y1 and 130 FIG.2A), assembled with the shaft, for connecting with the first body (e.g. indicated/shown FIG.2C); and 
a second assembling element (e.g. X1, 140, 150 FIG.2A), pivotally connected to the shaft, for connecting with the second body (e.g. indicated/shown FIG.2C), the second assembling element includes an abutting portion (e.g. 150 FIG.2A); wherein, 
when at the first position, the abutting portion and the first assembling element are located on the same side relative to the axis (shown e.g. FIG.2B), and a bottom portion of the first body is parallel to an abutting surface (as indicated e.g. FIG.2B);
when at the second position, the abutting portion rotates around the axis and is located on a different side relative to the axis from the first assembling element (e.g. shown FIG.2D), and the abutting portion abuts the abutting surface to generate an abutting force, which makes the first body rise and generate an angle relative to the abutting surface (e.g. indicated FIG.2D).

Regarding claim 13 CHEN discloses:
the second assembling element includes a first extending segment (e.g. right/rear edge of 110 FIG.2A), a second connecting portion (e.g. dotted line section between edge of 110 and 150  FIG.2A), and a second extending segment (e.g. 151 FIG.2A) that are sequentially connected (e.g. inward from 113 to 140 FIG.2A), the first extending segment is pivotally connected with the shaft (e.g. pivoting in connection with 140 shown FIG.2B-FIG.2D), and the second extending segment includes the abutting portion (as indicated e.g. FIG.2D).

Regarding claim 14 CHEN discloses:
the second connecting portion extends in a direction parallel to an extending direction of the shaft (e.g. indicated FIG.2A), and the first extending segment and the second extending segment extend in a direction perpendicular to an extending direction of the second connecting portion (e.g. shown FIG.2A).

Regarding claim 15 CHEN discloses:
the abutting portion includes a first abutting end (e.g. of 150 shown above 120 FIG.2D), a second abutting end (e.g. where 151 contacts 200 FIG.2D), and a fixing point end (e.g. at 140 FIG.2D), in an extending direction perpendicular to the shaft (e.g. shown/indicated FIG.2D), the fixing point end overlaps an axis of the shaft, when at the second position, the second abutting end abuts the abutting surface (e.g. shown/indicated FIG.2D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar housing/hinging devices as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                    


/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841